Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153904                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  RONALD W. LECH, II,                                                                                                 Justices
           Plaintiff/Counterdefendant-
           Appellee,
  v                                                                 SC: 153904
                                                                    COA: 320028
                                                                    Livingston CC: 08-024045-CH
  HUNTMORE ESTATES
  CONDOMINIUM ASSOCIATION,
          Defendant/Counterplaintiff,
  and
  JACOBSON ORE CREEK LAND
  DEVELOPMENT, L.L.C., and SCOTT R.
  JACOBSON, d/b/a S. R. JACOBSON
  LAND DEVELOPMENT, L.L.C.,
            Defendants-Appellants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the April 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
           a1130
                                                                               Clerk